DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 16, 16, 17, 18, 19, 20 been renumbered 15-21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13, 14-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bergman et al (Pub. No.:  US 2019/0321106)
Regarding claims 1, 10, 19, Bergman et al disclose a computing device for estimating an orientation of an implanted deep brain stimulation (DBS) lead [see fig 27], the computing device comprising: a processor; 
a memory device communicatively coupled to the processor, the memory device including instructions that, when executed, cause the processor to: 
generate an initial image dataset (imaging data, such as CT and/or MRI scans, is used to provide a navigation map, see 0337) from a plurality of clinical images and a plurality of phantom images, each image in the initial image dataset including a depiction of an implanted DBS lead and a label of an orientation of the implanted DBS lead [see 0337, 0191 and figs 20, 27] by disclosing display 508 is provided, optionally to graphically present lead 504 advancement in the brain. Optionally, imaging data, such as CT and/or MRI scans, is used to provide a navigation map, optionally visually illustrating an estimated trajectory and once processing circuitry 562 detects a transition into and/or out of a brain area [see 0337] and the functional tissue map is used by the learning machine to determine the position of the electrical lead and/or to determine whether the position of the electrical lead is a desired position [see 0191];
modify the initial image dataset by duplicating and modifying at least a subset of the initial image dataset [see 0191-0192 and figs 20, 27];
the modifying including at least one of down-sampling a respective image or adding noise to a respective image of the subset of the initial image dataset, to generate a modified image dataset [see 0192, 0213, 0528-0530 and figs 20, 27-28];
modify the modified image dataset by duplicating and re-slicing at least a subset of the modified image dataset, the re-slicing including re-slicing a respective image along an alternative primary imaging axis, to generate an integrated image dataset [see 0192, 0213 and figs 20, 27-28]; 
partition the integrated image dataset into a preliminary training image dataset and a testing image dataset [see 0420, 0427, 0451, 0462, 0586 and figs 20, 27-28];
modify the preliminary training image dataset by duplicating and re-sizing at least a subset of the preliminary training image dataset with a localized field of view around the respective depiction of the implanted DBS lead, to generate a training image dataset [see 0192, 0213 and figs 20, 27-28]; 
train a machine-learning model using the training image dataset, including training the machine-learning model to associate one or more image artifacts with the orientation of the implanted DBS lead [see 0388 and fig 27] by disclosing “machine learning” algorithms are used to train a “learning machine” computer to perform the task of discriminating between two or more tissue regions, or sub-regions in the anatomical surroundings of the target region [see 0470] and application of machine learning algorithms to modify the existing model allows, for example to generate a trained model [see 0467];
execute the trained machine-learning model to estimate, during a DBS implantation procedure, an orientation of a subject implanted DBS lead [see figs 27-28].

Regarding claim 2, 11, Bergman et al disclose wherein the machine-learning model is an artificial neural network [see 0467], and wherein training the machine-learning model includes implementing transfer learning techniques [see 0191].

Regarding claims 3, 5, 12, 14, Bergman et al disclose wherein the initial image dataset further includes pre-operative magnetic resonance imaging (MRI) images identifying anatomical features of a brain in which the DBS lead is to be implanted [see 0287, 0337] by disclosing Estimated trajectories are optionally based on pre-acquired imaging, such as a CT and/or an MRI scan [see 0286-0287 and figs 7].

Regarding claims 6, 15, 20, Bergman et al disclose test the trained machine-learning model using at least a subset of the testing image dataset [see 0420, 0427].

Regarding claims 7, 16, Bergman et al disclose refine (by repeating, emphasis added) the trained machine-learning model based on an outcome of the testing of the trained machine-learning model [see 0427].

Regarding claims 8, 17, 21, Bergman et al disclose validate (assessing accuracy, emphasis added) the refined trained machine-learning model using at least another subset of the testing image dataset [see 0427] by disclosing predict the class labels of the test sub-set and the predictions are compared with the known values to assess accuracy [see 0427].

Regarding claims 9, 18, Bergman et al disclose receive, during the DBS implantation procedure, a subject image including a depiction of the subject implanted DBS lead with an unknown orientation [see 0337 and figs 20, 27-28]; 
input the subject image to the trained machine-learning model [see 0337 and figs 20, 27-28]; 
receive, as output in response to the executing of the trained machine- learning model, the estimated orientation of the subject implanted DBS lead [see 0337]; 
output, to a user of the computing device, the estimated orientation of the subject implanted DBS lead [see 0337 and figs 20, 27-28] by disclosing once processing circuitry 562 detects a transition into and/or out of a brain area, display 508 is configured to signal to a user, optionally in the form of a graphical visualization on a map, and/or text message on the display, and/or sound, and/or vocal signals. Alternatively or additionally, an external alert 510 is provided, optionally in the form of a user indicator light, and/or buzzer sound, and/or in the form of a vibration alert [see 0337].

Claim(s) 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al (Pub. No.:  US 2019/0321106) in view of Goetz et al (Pub. No.:  US 2009/0198306).
Regarding claims 4, 13, Bergman et al don’t disclose at least one of intra-operative fluoroscopy images or post-operative fluoroscopy images.
Nonetheless, Goetz et al disclose at least one of intra-operative fluoroscopy images or post-operative fluoroscopy images [see 0060] by disclosing a caregiver may obtain a post-implantation image of the lead configuration within the patient using any of a various imaging modalities, such as fluoroscopy, x-ray imaging [see 0060].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Bergman et al and Goetz et al by using at least one of intra-operative fluoroscopy images or post-operative fluoroscopy images; to detect post-implant electrode migration and permit therapy adjustment [see 0060, Goetz et al].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793